Citation Nr: 0414096	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a July 1968 rating decision, which denied service 
connection for the cause of the veteran's death, was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1954.  He died in January 1968, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.  In April 2001, a hearing was held before the 
undersigned Veterans Law Judge.  A copy of that hearing 
transcript is in the claims file.  

This case was previously denied by the Board in a decision 
issued on August 14, 2001.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2003 Order, the Court granted 
the parties' Joint Motion for Remand (Joint Motion), vacated 
the August 2001 Board decision, and remanded the matter back 
to the Board for "readjudication consistent with the 
motion."  

By letter dated in November 2003, the Board contacted the 
appellant and offered her an opportunity to submit additional 
argument and/or evidence in support of her appeal.  In 
January 2004, she indicated that she did not have anything 
further to submit, and she requested that the Board proceed 
with readjudication of her appeal.  Although the veteran's 
representative subsequently requested a remand in this case 
to obtain medical evidence (see January 2004 Written Brief 
Presentation), the Board finds that a remand is not 
necessary, for reasons explained in more detail in the 
decision below.  


FINDING OF FACT

The July 1968 rating decision was supported by the evidence 
then of record and was rendered in accordance with the laws 
and regulations then in effect.


CONCLUSION OF LAW

The July 1968 rating decision that denied service connection 
for the cause of the veteran's death was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the appellant's claim that there 
was clear and unmistakable error (CUE) in a July 1968 rating 
decision, which denied service connection for the cause of 
the veteran's death.  Essentially, the appellant contends 
that the RO's decision was not properly based on the evidence 
in the record, and that the RO failed to apply certain 
regulations and legal principles in rendering the July 1968 
decision.  In the Joint Motion, the parties agreed to a 
remand of this case based on Simmons v. Principi, 17 Vet. 
App. 104 (2003), in which the Court held that if the Board 
denies a claim for CUE on the basis that it was inadequately 
plead, the proper remedy is to dismiss the challenge without 
prejudice.  According to the Joint Motion, it is unclear 
whether the August 2001 Board decision denied the appellant's 
claim on the basis of a pleading insufficiency or attempted 
to address the merits of the claim.  Consequently, the 
parties agreed that a remand was necessary under Simmons.  
For clarification purposes, the Board notes that this 
decision will address the merits of the appellant's claim.  

This appeal was initiated by a claim received at the RO in 
August 1999.  Approximately one year after her claim was 
received, there was a significant change in the law.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, 2670-71 (2003) (to be codified at 38 U.S.C. § 
5103(b)).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found, in part, at 
38 C.F.R. § 3.159.  

The Court has held that the VCAA is not applicable to a claim 
that an RO decision contains CUE.  See Simmons, 17 Vet. App. 
at 109; citing Juarez v. Principi, 16 Vet. App. 518, 521 
(2002) (per curiam order) (citing Parker v. Principi, 15 Vet. 
App. 407 (2002) as holding that the VCAA was inapplicable to 
a claim that an RO decision contained CUE); see also Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) ("there is nothing 
in the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions.").  The reason behind the 
foregoing is that a determination concerning CUE is made 
based on the facts and the law that existed at the time that 
the challenged decision was made.  Parker, 15 Vet. App. at 
412; Livesay, supra.  Hence, as the Court found in Simmons, a 
discussion as to VCAA compliance in this case is not 
necessary.  

As noted in the Introduction to this decision, in a January 
2004 Written Brief Presentation, the appellant's 
representative requested a remand of this case to obtain an 
October 1955 VA examination report, "and other examinations 
and treatment records for the veteran."  A review of the 
record reveals that the October 1955 VA examination report is 
already present in the claims file.  Moreover, as there do 
not appear to be any missing records, and as the appellant 
indicated in a January 2004 statement that she had nothing 
else to submit, a remand for more evidentiary development is 
not necessary.  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior decision).  

Additionally, the Board rejects the appellant's 
representative's request to obtain an independent medical 
opinion to determine whether it is as least as likely as not 
that the veteran's service-connected disability was a 
contributory factor in his death.  Service connection is in 
effect for the cause of the veteran's death, and the sole 
issue on appeal is whether a 1968 rating decision contains 
clear and unmistakable error.  An independent medical opinion 
would serve no useful purpose in adjudicating this issue, as 
a determination that there was CUE must be based on the 
record and law that existed at the time of the challenged 
adjudication.  Id.

A review of the facts of this case reveals that the veteran 
had active military service from January 1952 to December 
1954.  He died in January 1968, due to an immediate cause of 
death of lobar pneumonia.  At the time of his death, service 
connection was in effect for pulmonary tuberculosis, 
moderately advanced, inactive, with lobectomy, right lower 
lobe, evaluated as 30 percent disabling since January 1961.  
The report of final hospitalization indicates that he had 
anoxia, secondary to massive pneumonitis, etiology unknown.  
An autopsy disclosed a diagnosis of psittacine viral 
pneumonitis, or psittacosis.  The "epicrisis" or history 
portion of the autopsy report indicates that the veteran had 
a history of an febrile respiratory infection from late 
December 1967 to early January 1968, at which time he was 
admitted to a VA hospital with an acute onset of left lateral 
pleuritic-type chest pain.  History revealed the recent 
purchase of parakeets, one of which had diarrhea.  He was 
treated with antibiotics, but died six days after admission.  

In a July 1968 rating decision, the RO denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  In October 1974, the appellant reopened 
her claim, contending that had it not been for the veteran's 
tuberculosis and lung condition, the fatal virus would not 
have affected him as it would have affected a "normal" 
person.  In November 1974, a VA rating board re-examined the 
case, and concluded that based on a difference of opinion, 
service connection should be granted for the cause of the 
veteran's death on a contributory basis.  In December 1974, 
the Director of VA Compensation and Pension disagreed with 
the Rating Board's recommendation, finding that the veteran's 
death was related to a disease that the veteran contracted 
from the parakeets.  In a January 1975 letter, the RO 
notified the appellant that she was informed of the decision 
to deny service connection for the cause of the veteran's 
death in April 1968, and as the one-year period to appeal 
that decision had passed she must submit new and material 
evidence to reopen that claim.  

In May 1997, the appellant submitted a request to reopen her 
claim for service connection for the cause of the veteran's 
death.  In support of her claim, she submitted a medical 
statement from Dr. P. H., a Professor of Medicine at the 
University of California, Los Angeles.  Dr. P. H. indicated 
that he had reviewed the veteran's records, and that the 
autopsy information suggested that the death was due to 
psittacosis (ornithosis), which was not directly related to 
military service.  However, he noted that the veteran had 
tuberculosis while in the military, and had a portion of the 
right lung removed as treatment for this.  Many years later, 
the veteran developed a psittacosis infection.  The doctor 
stated that "[w]hile the infection was not due to the 
military-related tuberculosis, perhaps he would not have died 
from the infection if he had two complete normal lungs."  
The doctor noted that the veteran was treated with 
antibiotics prior to his death, and perhaps, if he had his 
entire lungs, there would have been enough lung tissue to 
allow him to remain alive before the antibiotics took effect.  

In a June 1997 rating decision, the RO considered the above 
evidence, but determined that no new and material evidence 
had been submitted to reopen the claim for service connection 
for the cause of the veteran's death.  The appellant 
disagreed with that decision, and submitted a supplemental 
statement from Dr. P. H. dated in March 1999.  In summary, 
Dr. P. H. opined that the veteran's service-connected 
tuberculosis was a contributing cause of his death, because 
psittacosis alone is generally not fatal, and the veteran's 
diminished lung function may have hampered the treatment for 
the psittacosis.  Based on the foregoing opinion, in a July 
1999 rating decision, the RO awarded service connection for 
the cause of the veteran's death.  Compensation payments 
commenced on June 1, 1997, which was the first day of the 
calendar month following the month in which her claim to 
reopen was received.  See 38 C.F.R. §§ 3.31; 3.400.

In August 1999, the appellant filed a claim for clear and 
unmistakable error in the original rating decision that 
denied her claim.  She maintained that the effective date for 
the award is incorrect.  The RO denied her claim in an August 
1999 rating decision, and she initiated the present appeal.  

In April 2001, the appellant testified at a hearing before 
the undersigned Veterans Law Judge.  She maintained that back 
in 1968, VA failed to inform her what she needed to do to 
support her claim, and failed to assist her in establishing 
her claim.  As noted in the Introduction to this decision, 
the Board denied the appellant's appeal of her CUE claim 
denial in an August 2001 decision, which she then appealed to 
the Court.  The Board decision was vacated by an August 2003 
Order, and remanded to the Board for readjudication 
consistent with the Joint Motion.  For reasons explained 
below, the Board finds that there was no CUE in the July 1968 
rating decision, and the appeal is denied.

A decision of a duly constituted rating agency or other 
agency shall be final and binding on all field offices of VA 
as to conclusions based on the evidence on file at the time 
VA issues written notification of the decision.  38 C.F.R. 
§ 3.104(a).  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. § 3.105.  In the present appeal, the appellant was 
notified of the July 1968 rating decision and her appellate 
rights in an August 1968 letter.  She did not initiate an 
appeal as to the July 1968 rating decision, and that decision 
became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.302.  
Consequently, that decision is accepted as correct, in the 
absence of CUE.  See 38 C.F.R. § 3.105(a).  

The essence of a CUE claim is that it is a collateral attack 
on an otherwise final rating decision by a VARO.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  In order for 
there to be a valid claim of CUE, there must have been an 
error in the prior adjudication of the claim.  Russell, 3 
Vet. App. at 313.  The claimant must assert more then a 
disagreement as to how the facts were weighed or evaluated.  
Id.  If the evidence establishes clear and unmistakable 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

The Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) "a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior ... decision."  Russell, 3 Vet. App. at 
313-14.

CUE is distinguishable from a difference of opinion, or the 
misinterpretation of facts.  38 C.F.R. § 3.105(b); see 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has described CUE as follows:

[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Thus, even where the premise 
of error is accepted, if it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be, ipso facto, [CUE] ... If a 
claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and where such decisions 
are collaterally attacked [as with CUE 
claims], the presumption is even 
stronger.
 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id. at 44.  Similarly, neither 
can general, non-specific claims of error, such as failure to 
follow the regulations, failure to give due process, failure 
to accord benefit of the doubt, or failure of the duty to 
assist.  Id.  

The laws and regulations governing service connection for the 
cause of death that were in effect in 1968 are essentially 
the same as those that are currently in effect.  See 
38 U.S.C.A. § 1310 (previously designated as 38 U.S.C.A. 
§ 410); see also 38 U.S.C.A. § 1110 (previously designated as 
38 U.S.C.A. § 310).  VA regulations in effect both currently 
and in 1968, provide that the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is not related to the principal 
cause, but it must be shown that it contributed 
"substantially or materially," "combined to cause death," 
or "aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1).  

The July 1968 rating decision denied service connection for 
the cause of the veteran's death on the basis that the 
veteran's cause of death, as noted in the terminal hospital 
report and the autopsy report, was "not etiologically 
related to the [service-connected] pulmonary tuberculosis on 
the basis of sound medical principles."  The RO further 
found that the service-connected "inactive pulmonary 
tuberculosis is not shown to have contributed to, materially 
or substantially to cause of death."  

The appellant claims that there was CUE in the July 1968 
rating decision for several reasons.  In her original claim 
for CUE, she claimed that the RO failed to consider the 
benefit of the doubt.  At the April 2001 hearing, she alleged 
that VA failed to inform her what she needed to do to support 
her claim, and failed to assist her in developing her claim.  
In her brief to the Court, the appellant argued that the RO 
did not include enough explanation in the July 1968 rating 
decision, failed to discuss application of provisions in 
38 C.F.R. § 3.312, and failed to consider reasonable doubt.  
The Board will address each of these contentions below.

In regard to the appellant's contention that the RO failed to 
consider "the benefit of the doubt," or apply "reasonable 
doubt," the Court has held that this type of general 
allegation cannot rise to the stringent definition of CUE.  
See Fugo, 6 Vet. App. at 44.  An argument that the RO failed 
to accord the benefit of the doubt, or reasonable doubt, is 
an issue within the realm of weighing and evaluating the 
evidence, which does not in an of itself constitute a valid 
basis for CUE.  Id.  In order to claim that a failure to 
apply the benefit of the doubt was CUE, the appellant must 
state why it is CUE, and how it would have manifestly changed 
the outcome of the decision.  Id.  

In her original claim for CUE, received at the RO in August 
1999, the appellant pointed out that in 1974, a VA Rating 
Board recommended service connection for the cause of the 
veteran's death, but despite that opinion, the "benefit of 
the doubt" was not applied.  However, as this evidence post-
dates the July 1968 rating decision, it does not provide a 
basis for finding CUE, because such determinations are based 
on the record at the time of the challenged decision.  See 
Russell, 3 Vet. App. at 313-14.  Moreover, even considering 
the 1974 VA rating board opinion, this amounts to a 
difference of opinion, rather than an obvious error, which is 
not a basis for CUE.  See 38 C.F.R. § 3.105(b); Thompson, 1 
Vet. App. at 253.

In the Appellant's Opening Brief to the Court, she argues 
that the record clearly reflected that the veteran's lungs 
were compromised by the loss of the right lung lower lobe, 
and that there was substantial evidence that the veteran's 
tuberculosis had a substantial impact on his death.  See 
Appellant's Opening Brief, at 14-15.  Thus, she argues that 
the standard of "reasonable doubt" should have been applied 
to grant the claim.  However, this argument constitutes 
nothing more than a disagreement with how the evidence was 
evaluated, and does not support a finding of CUE.  See 
Russell, 3 Vet. App. at 313.  In other words, in the 
appellant's opinion, the evidence in 1968 was sufficient to 
establish service connection based on application of the 
reasonable doubt standard.  Nevertheless, the RO evaluated 
the evidence differently.  In this regard, it is noted that 
the medical evidence of record at the time of the 1968 rating 
decision did not indicate that the veteran's service-
connected pulmonary tuberculosis caused or contributed 
substantially or materially to cause his death.  

Significantly, the Board notes that the July 1968 rating 
decision was signed by a VA rating board consisting of three 
different rating specialists, one of which was a medical 
rating specialist who is indicated to be a physician, and two 
of which were legal-occupational specialists.  Prior to 1994, 
as a general rule, rating decisions were signed by a medical 
rating specialist, a legal rating specialist, and an 
occupational rating specialist (or another legal rating 
specialist).  See VA Adjudication Procedure Manual, M21-1 
(hereafter "M21-1"), Part II, para. 45.05(a), Change 53 
(Feb. 15, 1966); but see M21-1, Part VI, para. 2, Change 27 
(Jun. 6, 1994) (rating decisions no longer required the 
signature of a medical specialist).  Individual rating 
specialists were jointly and individually responsible for the 
review of the folder and for correctness of action in 
connection with all phases of the case.  M21-1, Part II, 
para. 45.04(a)(2), Change 35 (Sep. 9, 1964).  Each rating 
specialist was responsible for development of the pertinent 
facts bearing on his particular specialty, and could question 
and consult on any legal, medical, or occupational matter 
involved, with the right of dissent from the majority.  Id.  

Consequently, in accordance with procedures in place at the 
time, a medical specialist was jointly and individually 
responsible for using his or her expertise in rendering the 
July 1968 rating decision.  This responsibility included 
reviewing the file and developing the facts in the case.  In 
the opinion of this medical rating specialist, the cause of 
the veteran's death was not related to his service-connected 
pulmonary tuberculosis, on the basis of "sound medical 
principles."  Two other rating specialists signed the July 
1968 rating decision, demonstrating their concurrence with 
the outcome.  Although the appellant may disagree with the 
rating board's interpretation of the evidence then of record, 
the Board reiterates that disagreement with how the evidence 
was weighed or evaluated does not constitute a finding of 
CUE.  See Fugo, 6 Vet. App. at 44.  

As to the appellant's general contentions that VA failed to 
inform her what she needed to do to support her claim, and 
that VA failed to assist her in developing her claim, the 
Court has held that "VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see Fugo, 6 
Vet. App. at 44.  At the April 2001 hearing, the appellant 
stated that she did not feel that the RO was very 
"investigative."  She pointed out that she was able to 
obtain the medical opinions from Dr. P. H., which led to the 
grant of her claim, and she implied that the RO should have 
looked more closely at the evidence and perhaps sought an 
additional medical opinion.  The appellant's arguments in 
this regard do not establish CUE.  The July 1968 rating 
decision was based on the evidence then of record, which did 
not contain obvious evidence (such as a medical opinion) 
indicating that the veteran's death was caused or hastened by 
his service-connected pulmonary tuberculosis.  The RO had no 
duty to obtain an additional medical opinion in the case.  
Moreover, even if the RO did fail to adequately develop the 
case or notify what the appellant should submit to 
substantiate her claim, such an action would have amounted to 
no more than a failure to fulfill the duty to assist, which 
the Court has held is not a basis for CUE.  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) ("a breach of 
the duty to assist cannot constitute CUE"); Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996). 

In regard to the appellant's contentions that the RO did not 
include enough explanation in the July 1968 rating decision, 
did not explain what "sound medical principles" supported 
the decision, and failed to discuss application of 38 C.F.R. 
§ 3.312, the Board finds that these allegations do not amount 
to a finding of CUE.  According to 38 U.S.C.A. § 5104(b), in 
any case where VA denies a benefit, VA shall provide the 
claimant with a statement of the reasons for the decision, 
and a summary of the evidence considered.  However, that law 
was not in effect until February 1, 1990.  "Before that, RO 
decisions routinely lacked such specificity."  Crippen, 9 
Vet. App. at 420; see Cook, 318 F.3d at 1339 (there is 
nothing in the legislative history relating to Section 
5104(b) indicating that Congress intended that lack of 
information in a pre-1990 VA decision could support a claim 
to reopen a final decision).  Therefore, it does not 
necessarily follow that simply because the RO failed to 
mention a particular law or regulation, they did not consider 
such in the decision.  In fact, VA rating boards at that time 
were charged with applying the provisions of all pertinent 
laws, regulations, procedures, and other legal precedents.  
See M21-1, Part II, para. 45.09, Change 53 (Feb. 15, 1966).  
Moreover, as rating decisions pre-1990 were not mandated to 
provide specific details, it was not error for the RO in 1968 
to issue a rating decision that was less than specific.  This 
was in compliance with the laws and regulations then in 
effect.  

The appellant has not claimed that the record at the time of 
the July 1968 rating decision was incorrect.  Rather, she 
argues that the evidence was not weighed properly, and that 
the RO should have developed the case further.  As noted 
earlier, CUE is a type of error that is undebatable, and 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  Russell, 3 Vet. App. at 
313-14.  The appellant has not pointed to an error in the 
July 1968 rating decision that "undebatably" would have 
changed the outcome of the decision had it not been made.  
The 1968 rating decision was consistent with the facts of 
record at the time and the laws and regulations then in 
effect.  Disagreement with how the RO interpreted or weighed 
the facts, does not constitute CUE.  Moreover, even if the RO 
had developed the case further, it is speculative that this 
would have led to a grant at the time.  

In conclusion, the Board finds that the RO's July 1968 rating 
decision was reasonably supported by the evidence then of 
record, and VA laws and regulations then in effect.  As such, 
the decision is presumed correct.  See 38 C.F.R. § 3.105(a); 
Fugo, supra.  The appellant's allegations point to 
disagreement with how the facts were weighed by the RO in 
1968, but do not point to a legal, or undebatable error.  The 
Board also finds that any "error" involved in the July 1968 
rating decision (as claimed by the appellant) does not compel 
the conclusion that the result would have been manifestly 
different but for the alleged error.  As such, the Board 
finds no evidence of CUE in the July 1968 rating decision, 
which denied entitlement to service connection for the cause 
of the veteran's death, and the appeal is denied.





 (Continued on Next Page)


ORDER

The July 1968 rating decision, which denied entitlement to 
service connection for the cause of the veteran's death, was 
not clearly and unmistakably erroneous, and the appeal is 
denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



